Citation Nr: 1604368	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  13-18 336	)	DATE
)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           )

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Bay Pines, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement for the cost of medical treatment provided at the Physicians Regional Medical Center on January 25, 2013.

2.  Entitlement to payment or reimbursement for the cost of medical treatment provided at the Physicians Regional Medical Center on a date in March 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1984.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2013 administrative decision by the VAMC in Bay Pines, Florida, which denied a claim for payment or reimbursement for the cost of medical treatment provided at the Physicians Regional Medical Center on January 25, 2013.  The Veteran timely appealed.

In April 2015, the Board remanded the matters for additional development, and essentially intertwined the matters on appeal for payment or reimbursement for the cost of medical treatment provided at the Physicians Regional Medical Center on January 25, 2013, and on a date in March 2013-in the interest of judicial efficiency.  While the prior remand referenced a date of treatment of March 28, 2013, the Veteran indicated that the date of treatment was March 10, 2013.  Accordingly, the Board has recharacterized the appeal as encompassing the issue on the title page. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

 
FINDINGS OF FACT

1.  On January 25, 2013, the Veteran presented to the Emergency Room at the Physicians Regional Medical Center due to excruciating lumbar pain with radiation to the left leg, which required immediate medical attention and treatment.

2.  On a date in March 2013, the Veteran presented to the Emergency Room at the Physicians Regional Medical Center due to excruciating lumbar pain with radiation to the left leg, which required immediate medical attention and treatment.

3.  The nearest VA Emergency Room in Bay Pines, Florida, was located approximately 160 miles away from the Veteran's home. 
4. Given the Veteran's excruciating lumbar pain with radiation to the left leg which prevented him from driving, it would appear that the Veteran acted as a reasonably prudent person would have in similar circumstances by seeking immediate medical attention at the nearest emergency room facility on January 25, 2013, and on a date in March 2013.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for payment or reimbursement for the cost of medical treatment provided at the Physicians Regional Medical Center on January 25, 2013, have been met.  38 U.S.C.A. §§ 5107, 1725 (West 2014); 38 C.F.R. §§ 3.102, 17.1000-17.1005 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for payment or reimbursement for the cost of medical treatment provided at the Physicians Regional Medical Center on a date in March 2013 have been met.  38 U.S.C.A. §§ 5107, 1725 (West 2014); 38 C.F.R. §§ 3.102, 17.1000-17.1005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because the claims in this case are governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

That notwithstanding, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claims for payment or reimbursement for the cost of medical treatment.  Given the favorable outcome shown below, the Board concludes that requirements for fair development of the appeal have been met.

II.  Analysis

The Veteran seeks payment or reimbursement for medical treatment rendered at the Physicians Regional Medical Center on January 25, 2013, and on a date in March 2013.  A Veteran may obtain reimbursement for medical expenses rendered at a non-VA facility under either 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728. 

In this case, there is no evidence or allegation that the Veteran's treatment at the Physicians Regional Medical Center on January 25, 2013, and on a date in March 2013 involved care for a service-connected disability or for a nonservice-connected disability aggravating an adjudicated service-connected disability.  Additionally, at the time of treatment, the Veteran was in receipt of a total disability rating based on individual unemployability (TDIU), due to a bilateral knee disability.  Since then, he underwent a right total knee replacement in December 2014.  Hence, at the time of treatment on January 25, 2013, and on a date in March 2013, the Veteran did not have a total disability permanent in nature resulting from a service-connected disability; and he was not participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Under these circumstances, the provisions of 38 U.S.C.A. § 1728 do not apply.

The criteria set forth in 38 U.S.C.A. § 1725 provide general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility for those Veterans who are active VA health-care participants (enrolled in the annual patient enrollment system and recipients of VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment; and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2015). 

"Emergency treatment" under the statute is defined as medical care or services furnished when (A) VA or other federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) only until such time as the Veteran can be transferred safely to a VA or other federal facility.  38 U.S.C.A. § 1725(f)(1).

The implementing regulation, 38 C.F.R. § 17.1002, provides that the "emergency treatment" standard is met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. 

As a reference point, an emergency is also defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citations omitted). 

An example of when VA or other federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable is when a Veteran is brought to a hospital in an ambulance and the ambulance personnel determine that the nearest available appropriate level of care is at a non-VA medical center.  See 38 C.F.R. § 17.1002(c). 

Additionally, regulations provide that a VA facility may be considered as not feasibly available when the urgency of the Veteran's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available government facilities.  38 C.F.R. § 17.130. 

In order to obtain reimbursement for non-VA emergency services furnished to a Veteran for nonservice-connected conditions, all of the criteria in § 1725 and its implementing regulations must be satisfied.  See 38 C.F.R. §§ 17.100-17.1008. 

Here, the Veteran is shown to be an active VA health-care participant.  In this regard, the Veteran was treated at the Minneapolis VAMC in June 2011, and was treated at the Bay Pines VAMC in February 2012.  He has no other insurance, and would be personally liable to pay the medical expenses.

The basic facts in this case are not in dispute.  According to the Veteran, he suffered from excruciating lumbar pain with radiation to the left leg on January 25, 2013, and he presented himself at a VA clinic.  A primary care physician at the VA clinic told the Veteran to go to the Emergency Room for further evaluation and management.  Specifically, the Veteran indicated that he could not drive himself 160 miles in severe pain to the VA Emergency Room in Bay Pines, Florida; and that his 80-year-old father was unable to drive that distance.  Transportation was not offered to the Veteran.  The Veteran then left the VA Clinic and went to a local Emergency Room at the Physicians Regional Medical Center.  Medications were administered, and the Veteran's pain decreased and he was discharged to his home.  The Veteran reported that once again, in March 2013, he had to go back to the local Emergency Room at the Physicians Regional Medical Center for treatment and evaluation; and that he was told to be followed-up by a neurologist.  

Subsequent VA records show that the Veteran was hospitalized at the VA facility in Bay Pines, Florida, in March 2013 and that he underwent a series of epidural injections.  A social worker also arranged for travel to the Veteran's home in a wheelchair van at VA expense.

The Bay Pines VAMC has denied the Veteran's claims for payment or reimbursement for the cost of medical treatment provided at the Physicians Regional Medical Center on January 25, 2013, and on a date in March 2013, on the basis that VA facilities were available.

At the outset, the Veteran argues that VA Emergency Room facilities were not feasibly available on January 25, 2013, and on a date in March 2013; and that the local VA clinic did not provide for the Veteran's pain management and required MRI scans.  The record reflects that the Veteran lived in Naples, Florida, at the time he sought treatment at the Physicians Regional Medical Center.  The Board takes judicial notice that the distance from Naples, Florida, to Bay Pines, Florida, is nearly 160 miles.  See generally Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (Courts may take judicial notice of facts not subject to reasonable dispute).  Thus, given the relative distance of the travel involved, as well as the urgency of the Veteran's medical condition, the Board finds that the VA Emergency Room in Bay Pines, Florida, was not feasibly available as a treatment option at the time that the Veteran sought emergency care for excruciating lumbar pain with radiation to the left leg on January 25, 2013, and on a date in March 2013.

The implementing regulation for 38 U.S.C.A. § 1725 clearly requires a review of the evidentiary record to determine whether the Veteran's assessment to seek non-VA medical treatment would be consistent with that of a prudent person in similar circumstances.  See 38 C.F.R. § 17.1002(b).

In this case, the Veteran reported having excruciating lumbar pain with radiation to the left leg.  The Board finds that these statements are credible and specifically collaborated by emergency room physicians.  His presenting complaints at the Physicians Regional Medical Center on January 25, 2013, and on a date in March 2013 were sufficient to warrant immediate medical evaluation and initiate treatment.  

Given his excruciating lumbar pain with radiation to the left leg, it would appear that the Veteran acted as a reasonably prudent person would have in similar circumstances by seeking immediate medical attention at the nearest emergency room facility on January 25, 2013, and on a date in March 2013.  As the remaining requirements of 38 U.S.C.A. § 1725 have been met, the Board resolves reasonable doubt in favor of the Veteran by finding that he is entitled to payment or reimbursement for medical treatment under 38 U.S.C.A. § 1725 in connection with the Emergency Room treatment rendered at the Physicians Regional Medical Center on January 25, 2013, and on a date in March 2013.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to payment or reimbursement for the cost of medical treatment provided at the Physicians Regional Medical Center on January 25, 2013, is granted.

The claim of entitlement to payment or reimbursement for the cost of medical treatment provided at the Physicians Regional Medical Center on a date in March 2013 is granted.




____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


